
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 262
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2011
			Mr. Van Hollen (for
			 himself and Mr. McCaul) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting efforts to raise awareness,
		  improve education, and encourage research and treatment of the psychosocial
		  needs of children, adolescents, and young adults diagnosed with a childhood
		  cancer and their families.
	
	
		Whereas childhood cancer is the number one killer of
			 children by disease, more than asthma, diabetes, cystic fibrosis, congenital
			 anomalies, and pediatric AIDS combined;
		Whereas approximately 2,300 children with cancer die each
			 year;
		Whereas childhood cancer results in the fifth highest
			 number of life-years lost to any type of cancer;
		Whereas as a result of their cancer treatments, 15 percent
			 of children with cancer are diagnosed with anxiety, 10 percent are diagnosed
			 with depression, 10 to 20 percent are diagnosed with Post Traumatic Stress
			 Disorder, and 59 percent of children have a diagnosable mental health
			 issue;
		Whereas as many as two-thirds of childhood cancer
			 survivors are likely to experience at least one late effect of treatment,
			 including many psychological and social disorders, and with as many as
			 one-fourth facing serious or life-threatening late effects, including
			 neuro-cognitive and psychological, cardiopulmonary, and secondary
			 malignancies;
		Whereas over half of all families with a child,
			 adolescent, or young adult diagnosed with a type of childhood cancer will file
			 for personal bankruptcy because of the cost of fighting the disease;
		Whereas only one new drug has been approved by the Food
			 and Drug Administration specifically for any childhood cancer in the past 20
			 years;
		Whereas despite the trauma caused by childhood cancer,
			 there is a lack of standardized and coordinated psychosocial care for the
			 children and their families, from the date of diagnosis through treatment and
			 survivorship; and
		Whereas while efforts are being made by health care
			 providers to address the psychosocial needs of children, adolescents, young
			 adults, and their families, there is still a great need for more resources:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports efforts that raise awareness about
			 all childhood, adolescent, and young adult cancers, such as osteosarcoma, brain
			 tumors, and difficult to treat childhood cancers;
			(2)encourages the National Institutes of
			 Health, the National Institute of Mental Health, and the Substance Abuse and
			 Mental Health Services Administration to take steps to address the psychosocial
			 needs of the children, adolescents, young adults, and their families living
			 with childhood cancer;
			(3)urges public and private sector health
			 organizations to take steps to increase physician, nursing, and other health
			 care providers’ awareness of the psychosocial needs of children, adolescents,
			 young adults, and their families battling childhood cancer, as well as increase
			 access to readily available mental health services in support of these
			 efforts;
			(4)urges the Federal Government and the
			 private sector to invest in the development of new and improved psychosocial
			 and medical treatments and therapies for children, adolescents, and young
			 adults diagnosed with and surviving cancer; and
			(5)encourages the Federal Government and the
			 private sector to devote resources to find better treatments for and build
			 awareness of childhood cancer and to emphasize the importance of the
			 psychosocial needs of children, adolescents, young adults, and their families
			 battling childhood cancer.
			
